NO. 07-03-0185-CR

                                IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL E

                                        MAY 10, 2004

                            ______________________________


                          ROBERT BARRON JONES, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE


                          _________________________________

               FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

                NO. 44,564-C; HONORABLE PATRICK A. PIRTLE, JUDGE

                           _______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.1


                                       MEMORANDUM


      Following his plea of not guilty, appellant Robert Barron Jones was convicted by a

jury of aggravated sexual assault, enhanced, and punishment was assessed by the court




      1
          John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
at life imprisonment. In presenting this appeal, counsel has filed an Anders2 brief in support

of a motion to withdraw. We affirm and grant counsel’s motion to withdraw.


       In support of his motion to withdraw, counsel has certified that he has diligently

reviewed the record and, in his opinion, the record reflects no reversible error or grounds

upon which an appeal can be predicated. Anders v. California, 386 U.S. 738, 744-45, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Thus, he concludes the appeal is frivolous and without

merit. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Cr.App. 1978), counsel

has discussed why, under the controlling authorities, there is no error in the court's

judgment. Counsel has also shown that he sent a copy of the brief to appellant, and

informed appellant that, in counsel's view, the appeal is without merit. In addition, counsel

has demonstrated that he notified appellant of his right to review the record and file a pro

se brief if he desired to do so. Appellant did not file a pro se response and the State did

not favor us with a brief.


       Appellant was accused of sexually assaulting J.C., a boy under the age of 14 on

April 5, 2001. J.C.’s mother and appellant’s brother were married on April 7, 2001. On the

day of the wedding, J.C. was staying with appellant’s mother, whom he referred to as

grandma, and told her he had a secret. J.C. made an outcry statement to her indicating

appellant had licked his private part. On the day after the wedding, appellant’s mother told

J.C.’s mother what he had revealed. At a later time, J.C. was taken to The Bridge


       2
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                              2
Children’s Advocacy Center for an interview and to make a videotaped statement.

Following a jury trial, appellant was convicted of aggravated sexual assault, enhanced, and

at his election, punishment was assessed by the court at confinement for life.


      By the Anders brief, counsel thoroughly and candidly reviews all stages of the

proceedings from voir dire to sentencing before concluding that no reversible error is

presented. Numerous pre-trial motions were filed by trial counsel. A review of the record

also demonstrates that requirements of the Texas Code of Criminal Procedure and

evidentiary rules were followed. Also, under Jackson v. Virginia, 443 U.S. 307, 319, 99
S. Ct. 2781, 2789, 61 L. Ed. 2d 560, 573 (1979), and Johnson v. State, 23 S.W.3d 1, 11

(Tex.Cr.App. 2000), the evidence is legally and factually sufficient to support appellant’s

conviction.


       The State urged admission of J.C.’s videotaped statement pursuant to article 38.071

of the Code of Criminal Procedure. Defense counsel objected to its admission under the

statute and on hearsay grounds. After reviewing relevant authorities, the trial court ruled

the videotape was inadmissible.


       Appellate counsel also concludes appellant was provided effective assistance of

counsel under Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674

(1984). Appellant had the advantage of being represented by two appointed attorneys.

Pre-trial proceedings revealed appellant rejected a 15 year plea offer in exchange for a

guilty plea. During trial counsel conducted effective cross-examination of the State’s

                                            3
witnesses and presented testimony for the defense from appellant’s mother and J.C.’s

mother.


       We have also made an independent examination of the entire record to determine

whether there are any other arguable grounds which might support this appeal. See

Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988). We have found no

non-frivolous issues and agree with counsel that the appeal is without merit. Currie v.

State, 516 S.W.2d 684 (Tex.Cr.App. 1974); Lacy v. State, 477 S.W.2d 577, 578

(Tex.Cr.App. 1972).


       Accordingly, counsel's motion to withdraw is hereby granted and the judgment of the

trial court is affirmed.


                                                Don H. Reavis
                                                  Justice

Do not publish.




                                            4